                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    RUF R. DIAZ,

         Plaintiff,

                v.                                                No. 3:19-cv-00272 (WIG)

    ANDREW M. SAUL,
    Commissioner of
    Social Security1,

          Defendant.

                                           X


                               RULING ON PENDING MOTIONS


         This is an administrative appeal following the denial of the plaintiff, Ruf. R. Diaz’s,

application for Title II disability insurance benefits (“DIB”). It is brought pursuant to 42 U.S.C.

§405(g).2 Plaintiff now moves for an order reversing the decision of the Commissioner of the




1
        The President nominated Andrew M. Saul to be Commissioner of Social Security; the
Senate Confirmed his appointment on June 4, 2019, vote number 133. He is substituted pursuant
to Fed. R. Civ. P. 25(d). The Clerk is directed to amend the caption to comply with this
substitution.
2
        Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R.
§§ 404.929; 416.1429. Claimants can in turn appeal an ALJ’s decision to the Social Security
Appeals Council. See 20 C.F.R. §§ 404.967; 416.1467. If the appeals council declines review or
affirms the ALJ opinion, the claimant may appeal to the United States district court. Section
205(g) of the Social Security Act provides that “[t]he court shall have power to enter, upon the
pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision
of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”
42 U.S.C § 405(g).

                                                   1
Social Security Administration (“the Commissioner”), or in the alternative, an order remanding

this case for a rehearing. [Doc. #13]. The Commissioner, in turn, has moved for an order

affirming his decision. [Doc. #19]. After careful consideration of the arguments raised by both

parties, and thorough review of the administrative record, the Court denies Plaintiff’s motion to

reverse/remand and grants the Commissioner’s motion to affirm.

                                      LEGAL STANDARD

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant

will meet this definition if his or her impairments are of such severity that the claimant cannot

perform pervious work and also cannot, considering the claimant’s age, education, and work

experience, “engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner must follow a sequential evaluation process for assessing disability

claims. The five steps of this process are as follows: (1) the Commissioner considers whether

the claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe impairment” which limits his or her mental or

physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the

Commissioner must ask whether, based solely on the medical evidence, the claimant has an

impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the

Listings). If so, and it meets the durational requirements, the Commissioner will consider the

claimant disabled, without considering vocational factors such as age, education, and work



                                                 2
experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe

impairment, he or she has the residual functional capacity to perform his or her past work; and

(5) if the claimant is unable to perform his or her past work, the Commissioner then determines

whether there is other work in the national economy which the claimant can perform. See 20

C.F.R. §§ 404.1520; 416.920. The claimant bears the burden of proof on the first four steps,

while the Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758 F.3d

146, 149 (2d Cir. 2014).

        “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981). “The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive . . . .” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching his conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence. Berry

v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It must

be “more than a scintilla or touch of proof here and there in the record.” Id. If the

Commissioner’s decision is supported by substantial evidence, that decision will be sustained,



                                                  3
        even where there may also be substantial evidence to support the plaintiff’s contrary position.

        Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

I.      BACKGROUND

     a. Facts
                Plaintiff filed her DIB application on October 3, 2014, alleging an onset of disability as

        of May 30, 2010. Her claim was denied at both the initial and reconsideration levels. Thereafter,

        Plaintiff requested a hearing. On June 1, 2018, a hearing was held before Administrative Law

        Judge Eskunder Boyd (“the ALJ”). Plaintiff, who was represented by counsel, and a vocational

        expert (“VE”), testified at the hearing. On June 11, 2018, the ALJ issued a decision denying

        Plaintiff’s claims. Plaintiff timely requested review of the ALJ’s decision by the Appeals

        Council. On December 21, 2018, the Appeals Council denied review, making the ALJ’s decision

        the final determination of the Commissioner. This action followed.

                Plaintiff was fifty years old and eleven months on the alleged onset of disability date. (R.

        145). She completed vocational school as a secretarial assistant. (R. 107). Plaintiff has past

        employment as a medical secretary. (R. 31). Plaintiff’s complete medical history is set forth in

        the Statement of Facts filed by the parties. [Doc. ##15; 19-2]. The Court adopts these statements

        and incorporates them by reference herein.

     b. The ALJ’s Decision

                The ALJ followed the sequential evaluation process to determine whether Plaintiff was

        disabled under the Social Security Act.

                At Step One, the ALJ found that Plaintiff had not engaged in substantial gainful activity

        since May 30, 2010. (R. 27). At Step Two, the ALJ found Plaintiff had the following severe

        impairments: multilevel cervical degenerative disc disease and L5-S1 herniation. (R. 27). At Step


                                                         4
      Three, the ALJ found Plaintiff does not have an impairment or combination of impairments that

      meets or medically equals the severity of one of the listed impairments. (R. 29). Next, the ALJ

      determined Plaintiff retains the following residual functional capacity3:

             to perform sedentary work as defined in 20 CFR 404.1567(a) except: requires a
             sit/stand option wherein she can sit for 30 minutes, alternate to standing position
             for 5 minutes, then resume sitting; can never climb ladders, ropes, or scaffolds;
             can occasionally climb stairs and ramps, balance, stoop, crouch, kneel, and crawl;
             no overhead reaching; can frequently handle/finger; and no work in exposure to
             cold/wetness.

      (R. 29).

             At Step Four, the ALJ found that, through the date last insured, Plaintiff was capable of

      performing her past relevant work as a medical secretary. 4 (R. 31). The ALJ did not proceed to

      Step Five. Accordingly, the ALJ determined that Plaintiff was not disabled from May 30, 2010,

      her alleged onset date, through December 31, 2015, her date last insured. (R. 32).


II.   DISCUSSION

             The Step Four Finding

             Plaintiff challenges the ALJ’s finding at Step Four of the sequential evaluation that she

      could perform her past relevant work as a medical secretary as she actually performed it and as it

      is generally performed. (R. 31-32).

             Plaintiff does not challenge the RFC. The hypothetical presented to the VE, which was

      the assessed RFC, accurately reflected Plaintiff’s limitations and capabilities. Thus the only

      question is whether the VE’s opinion constitutes substantial evidence to support the ALJ’s

      decision. The Court concludes that it does.



      3
        Residual functional capacity (“RFC”) is the most a claimant can do in a work setting despite his
      or her limitations. 20 C.F.R. §§404.1545(a)(1); 416.945(a)(1).
      4
        Plaintiff’s date last insured was December 31, 2015.
                                                       5
       Here, the ALJ relied on the Vocational Expert’s (“VE”) testimony that Plaintiff could

return to her past relevant work, despite the RFC requirement for a sit/stand option. (R. 31). The

ALJ found that, pursuant to SSR 00-4p,

       the vocational expert’s testimony is not entirely consistent with the information
       contained in the Dictionary of Occupational Titles. Specifically, the dictionary of
       occupational titles, does not describe a sit/stand option. However, the undersigned
       accepts this testimony based upon the vocational expert’s professional experience.

(R. 31). Plaintiff contends that the ALJ’s finding is reversible error. However, plaintiff has not

identified an actual or apparent conflict that would require further inquiry. An ALJ may properly

rely on VE testimony to support a Step Four finding, but must explore any apparent conflicts

between that testimony and the DOT. Social Security Ruling (“SSR”) 00-4p, 2000 WL 1898704,

at *2 (S.S.A. Dec. 4, 2000).

       The record is clear that the VE was well-aware of the sit/stand limitation and the VE

affirmed that his testimony was consistent with the DOT. (R. 123, 125).

       Where, as here, the Dictionary of Occupational Titles (“DOT”), does not address
       the availability of a sit/stand option, it “cannot contradict the vocational expert’s
       testimony which endorsed such an opinion.” Pahl v. Colvin, No. 12-CV-316,
       2013 WL 3761545, at * 6 (W.D.N.Y. July 16, 2013); See Moslow v. Berryhill, 16-
       CV-198, 2019 WL 1508045, at *5 (W.D.N.Y. Apr. 4, 2019) (“Courts in this
       district have repeatedly found that when the DOT is silent on an issue, no actual
       conflict exists between the VE testimony and the DOT.”).

Gusch v. Comm'r of Soc. Sec., No. 18-CV-0346SR, 2019 WL 4140940, at *4 (W.D.N.Y. Aug.

30, 2019). “[I]t is not error for the ALJ to rely on the VE's testimony of a sit/stand option so long

as there is no actual conflict between the VE testimony and the Dictionary of Occupational Titles

(“DOT”).” Pahl, 2013 WL 3761545, at *6. There is no such conflict here. “Because the DOT

does not address the availability of a sit/stand option, it cannot contradict the vocational expert's

testimony which endorsed such an option.” Wellington v. Astrue, No. 12 CIV. 3523 KBF, 2013

WL 1944472, at *4 (S.D.N.Y. May 9, 2013) (citing cases).


                                                  6
       Plaintiff does not argue that the Medical Secretary job, as she performed it, is inconsistent

with a sit/stand option. Nor does she assert that the DOT’s description of the Medical Secretary

job is inconsistent with a sit/stand option, especially one in which an individual would sit for 30

minutes, stand for five minutes, and then resume sitting.5 (R. 123). “The regulations do not

mandate the presumption that all sedentary jobs in the United States require the worker to sit

without moving for six hours, trapped like a seat-belted passenger in the center seat on a

transcontinental flight.” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004).

       “The inquiry in Social Security benefits cases is not whether a claimant is able to perform

the duties of her previous job, but whether the claimant is able to perform the duties associated

with her previous “type” of work.” Halloran, 362 F.3d at 33 (citing Jock v. Harris, 651 F.2d 133,

135, (2d Cir. 1981)). The ALJ properly relied on the VE’s uncontradicted expert opinion that

Plaintiff could perform the occupation of Medical Secretary with a sit/stand option based on the

VE’s professional experience. (Tr. 31); McIntyre v. Colvin, 758 F.3d 146, 152 (2d Cir. 2014)

(noting that “a vocational expert is not required to identify with specificity the figures or sources

supporting his conclusion, at least where he identified the sources generally” and concluding that

“the vocational expert was not required to articulate a more specific basis for his opinion, and the

ALJ reasonably credited this testimony, which was given on the basis of the expert’s



       5
           A Medical Secretary, as defined by the DOT,

       [p]erforms secretarial duties, utilizing knowledge of medical terminology and
       hospital, clinic, or laboratory procedures: Takes dictation in shorthand or using
       dictaphone. Compiles and records medical charts, reports, and correspondence,
       using typewriter or word processor. Answers telephone, schedules appointments,
       and greets and directs visitors. Maintains files.


DOT 201.362-014 Medical Secretary, 1991 WL 671668 (4th ed. 1991); SSR 00-4p, 2000 WL
1898704, at *2 (“Evidence from VEs or VSs can include information not listed in the DOT.”).
                                                  7
       professional experience and clinical judgment, and which was not undermined by any evidence

       in the record”) (citing Brault v. Social Sec. Admin, 683 F.3d 443, 450 (2d Cir. 2012)). “Because

       the DOT does not address the availability of a sit/stand option, the silence is not contradicted by

       the vocational expert’s testimony which endorsed such an option.” Barone v. Colvin, No. 15-

       CV-2051 (KBF), 2016 WL 4126544, at *12 (S.D.N.Y. Aug. 2, 2016) (citing cases).

              This case is distinguishable from Lockwood v. Comm’r, 914 F3d 87, 92 (2d Cir. 2019) , a

       case relied on by Plaintiff to support her claim of error. In Lockwood, the Court found that there

       was an apparent/obvious conflict where the DOT’s descriptions of three representative

       occupations specified a “reaching” requirement, the hypothetical posed to the VE included a

       limitation of no overhead reaching, and the VE’s testimony did not address this conflict. Id. at

       92. The occupational descriptions in the DOT directly conflicted with the VE’s testimony

       because the DOT specified that the representative jobs at issue required reaching.

              Here, there is no apparent or obvious conflict between the testimony of the VE and the

       DOT. Although, the DOT occupational description does not describe a sit/stand option the ALJ

       specifically addressed this issue with the VE. (R. 125). “Such an inquiry is not required under

       Lockwood, and the Plaintiff cites no authority stating otherwise.” Richardson v. Berryhill, No.

       3:18-CV-00448 (KAD), 2019 WL 4764834, at *8 (D. Conn. Sept. 30, 2019). Nevertheless, it is

       apparent from the hearing transcript that the vocational expert knew and understood that the

       ALJ’s hypotheticals included a sit/stand option. See (R. 123-25). Accordingly, the Court finds

       that the ALJ reliance on the VE’s testimony was both legally proper and supported by substantial

       evidence.

III.   CONCLUSION

              In all, when the Court applies, as it must, the substantial evidence standard, it is required

       to affirm the decision of the Commissioner in this case. “Even where the administrative record
                                                        8
may also adequately support contrary findings on particular issues, the ALJ’s factual findings

must be given conclusive effect so long as they are supported by substantial evidence.” Genier

v. Astrue, 606 F.3d 46,49 (2d Cir. 2010) (internal quotations marks omitted). This means that

when the medical evidence “is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld.” McIntyre, 758 F.3d at 149.

       Therefore, after a thorough review of the record and consideration of all arguments

Plaintiff has raised, the Court finds that the ALJ did not commit legal error and that his opinion

is supported by substantial evidence. Accordingly, plaintiff’s Motion to Reverse the Decision of

the Commissioner or in the Alternative Motion for Remand for a Hearing [Doc. #13] is

DENIED. Defendant’s Motion for an Order Affirming the Commissioner’s Decision [Doc. #19]

is GRANTED.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of

Civil Procedure. Appeals can be made directly to the appropriate United States Court of Appeals

from this judgment. See 28 U.S.C. §636(c)(3); Fed. R. Civ. P. 73(c). The Clerk is directed to

enter judgment in favor of the defendant and close this case.

               SO ORDERED, this 30th day of October, 2019, at Bridgeport, Connecticut.

                                               /s/ William I. Garfinkel
                                              WILLIAM I. GARFINKEL
                                              United States Magistrate Judge




                                                 9
